Citation Nr: 1549677	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 and from June 2004 to October 2005.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a traumatic brain injury from falling down stairs and hitting his head on a metal step while he was deployed to Bahrain.  He stated that he has difficulty concentrating and remembering conversations; he also reported having headaches consistently and photophobia.  After an evaluation in January 2009, a VA examiner diagnosed the Veteran with cognitive-linguistic deficits in the areas of attention, executive function, memory, and visuospatial skills.  

Although the Veteran told the VA examiner in January 2009 that he injured his head when he fell down the stairs in August 2003, his service treatment records show that in March 2005 he described an incident where he fell down the stairs in Bahrain in August 2004.  The Board notes that given the temporal report from March 2005 in the service treatment records as well as the fact that the Veteran was deployed to Bahrain in August 2004, it appears as though the fall occurred in August 2004.  The Board also notes that in August 2004 the Veteran was serving on active duty.

The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for a traumatic brain injury.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case the Veteran reported that he hurt his head after falling down stairs while in Bahrain.  While the service treatment records do not reflect treatment for a traumatic brain injury, they do document the claimed fall and the Veteran has reported that he first began experiencing difficulty with focusing and concentrating and having headaches after his fall during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him through his senses).  As there is no competent medical opinion of record, the Board finds remand is warranted for a VA examination to determine whether the Veteran has a traumatic brain injury related to active duty.  McLendon, 20 Vet. App. at 79.  

Additionally, upon review of the Veteran's claims file, it is clear that he has applied for compensation from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that the VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained" Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and upon remand the RO should request the Veteran's SSA records.  See Golz, 590 F.3d at 1321.  

The Board notes that it appears that the Veteran receives continuous treatment through VA.  However, his complete VA treatment records are not of record.  As such, the Board finds that the RO should obtain and associate with the file the Veteran's VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from November 2009 to the present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing. 

2.  Contact the SSA and obtain all records related to a claim of the Veteran for disability benefits including any decision or determination document.  All actions to obtain the requested records should be fully documented in the claims file.  If the records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any traumatic brain injury.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, SSA records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any traumatic brain injury began in service, was caused by service, or is otherwise related to service, to include whether it was caused by or related to a fall down stairs in August 2004 or other injury in service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.  

4.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for a traumatic brain injury.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






